Citation Nr: 1132422	
Decision Date: 09/02/11    Archive Date: 09/12/11

DOCKET NO.  08-30 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Hugh C. Griffin, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and M. G.


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran had active military service from January 1955 to December 1956.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. 

On April 12, 2011, the Veteran testified at a videoconference hearing before the undersigned.  A transcript of that hearing is associated with the claims file.  At the hearing, the Veteran submitted additional evidence along with a waiver of initial review of this evidence by the RO.  See 38 C.F.R. § 20.1304 (c) (2010).  The Veteran also submitted additional evidence to the Board after the appeal was certified to the Board.  The submission of such evidence was also accompanied by a waiver of RO consideration.  Id.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The United States Court of Appeals for Veterans Claims (Court) has held that once VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); 38 C.F.R. § 3.159(c)(4) (2010).  A medical opinion arising from a medical examination is considered adequate "where it is based upon consideration of the veteran's prior medical history and examinations and also describes the disability, if any, in sufficient detail so that the Board's 'evaluation of the claimed disability will be a fully informed one.'"  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (quoting Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  The opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions."  Id. at 124.

In June 2008, the Veteran was afforded a VA audiology examination.  The results of an audiogram conducted in connection with that examination recorded the Veteran's pure tone auditory thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
70
75
75
LEFT
20
40
80
75
75

For purposes of a hearing loss claim, impaired hearing will be considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 4,000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2010).

At the outset, the Board notes that the evidence of record demonstrates that the Veteran has a current hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385.  Further, the Board finds credible the Veteran's account of noise exposure in service from artillery fire, as it is consistent with his military occupational specialty (Field Artillery Commander).  See Modifying the Development Process in Claims for Hearing Loss and/or Tinnitus, Fast Letter 10-35 (Dep't of Veterans Affairs Veterans, Sept. 2, 2010).  Thus, the question is one of nexus.  

The June 2008 VA audiologist considered the Veteran's assertions regarding in-service noise exposure, lack of post-service noise exposure, and reported onset of hearing loss.  The VA audiologist indicated that the Veteran reported hearing loss since 1994; the Board notes, however, that the Veteran has repeatedly asserted that he noticed a decrease in hearing as early as 1965.  (The evidence does not contain documentation of hearing loss until 1994.)  The audiologist also reviewed the Veteran's service treatment records (STRs), noting that October 1955 and November 1956 audiograms revealed hearing within normal limits bilaterally.  The audiologist acknowledged a decrease in pure-tone thresholds and stated that a clinically significant shift was one of 15 decibels or more.  The audiologist determined that a significant shift was demonstrated at 4000 and 8000 hertz bilaterally, stating that that shift may have been to noise exposure or to excessive noise in the testing environment.  In opining as to etiology, the audiologist stated that "[t]he relationship between the condition and military service is purely speculative, i.e., evidence does not support an opinion."  

The Board observes in this regard that an examination report is not per se inadequate merely because an examiner concludes that he or she is unable to offer a nonspeculative opinion.  Rather, the Court has held that, if an examiner concludes that a nonspeculative opinion cannot be offered, he or she must explain the basis for such an opinion or the basis must otherwise be apparent from the evidence.  Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

The Board notes that to be adequate, more than a conclusion needs to be expressed by the examiner that the etiology of a particular condition is not known or is unknowable.  See Stefl, 21 Vet. App. at 124.  Rather, a sufficient rationale and supporting explanation needs to be provided that addresses such matters as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and whether the question is so outside the norm of practice that it is really impossible for the examiner to use his or her medical expertise and training to arrive at an opinion.  Jones, supra (in order to rely on a statement that an opinion cannot be provided without resort to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or be apparent upon a review of the record.)

Here, it is unclear from the record why the June 2008 VA audiologist could not provide a medical opinion without resorting to speculation.  Without a clear understanding from the audiologist as to whether further information would be needed or whether the limits of medical knowledge have been exhausted, the conclusions in the report of the June 2008 VA audiology examination with regard to the Veteran's hearing loss is inadequate and a new VA examination is in order.

In this regard, the Board has considered the Veteran's lay assertions that his hearing loss is related to his reported in-service noise exposure, as well as the testimony by the Veteran's friend who stated that he had noticed a decrease in the Veteran's hearing after service and the affidavit submitted by the Veteran's wife, wherein she reported first observing that the Veteran had a hearing problem in 1963.  Although the Veteran, his friend, and his wife are competent to provide testimony concerning factual matters of which they have firsthand knowledge, such as symptoms or events experienced during service, or symptoms indicative of hearing loss such as being asked to repeat what one has said, generally etiology of dysfunctions and disorders is a medical determination.  See Jandreau v. Nicholson, 492 F.3d 1372, 1374-75 (Fed. Cir 2007); see also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed.Cir.2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  Here, the Veteran, his friend, and his wife, as lay persons without the appropriate medical training and expertise, are not competent to make such an etiological conclusion with regard to his hearing loss.  See Jandreau, supra; Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The Board has also considered whether the private medical evidence of record supports a finding of service connection, but concludes that it does not.  The Veteran has submitted statements from Dr. K., his private internist for 35 years, and P. P., a private audiologist.  In a June 2008 letter, Dr. K. stated that the Veteran had reported noise exposure in service from artillery fire without hearing protection.  Dr. K. noted that the Veteran had no environmental or heredity reasons for his hearing loss and opined that it had most likely resulted from his military service.  In a March 2010 letter, private audiologist P. P. noted the Veteran's reported history of noise exposure in service.  P. P. stated that pure tone audiometry revealed a severe precipitous high frequency hearing loss bilaterally, the shape and degree of which was greater than what would be typically ascribed to age-related hearing loss.  P. P. opined that the Veteran's hearing loss "may be the result of the noise exposure [the Veteran] suffered in the 1950s." 

Although there are no reasons or bases requirements imposed on a medical examiner, Ardison, supra, the standards of adequacy for private and VA medical opinions are the same.  See Stefl, supra.  Here, Dr. K. provided no support for his conclusion that the Veteran's hearing loss was related to service.  Similarly, although P. P. stated that the Veteran's current hearing loss "may" be related to noise exposure in service on account of the severity of his current hearing loss, without a discussion of other relevant factors (for example, hearing within normal limits at the time of separation and reported onset of hearing loss nine years after service), the Board cannot conclude that that opinion was based on consideration of all of the relevant evidence.  See Stefl, supra.  The Veteran is reminded that it is he who is ultimately responsible for submitting any private medical evidence.  Thus, on remand, the Veteran is invited to seek a more detailed opinion from Dr. K. and audiologist P. P.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The AOJ should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for hearing loss since service.  The AOJ should attempt to obtain copies of pertinent treatment records identified by the Veteran that have not been previously secured and associate them with the claims folder.  

The Veteran is reminded that he too can submit evidence in support of his claim.  He is specifically invited to submit a more detailed statement from Dr. K., to support his June 2008 opinion, or from audiologist P. P. to support his March 2010 private opinion.

2.  Upon completion of the above-requested development, the Veteran should be scheduled for a VA audiology examination.  The claims folder, and a copy of this remand, must be provided to and reviewed by the audiologist as part of the examination.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2010).)  

The audiologist should provide an opinion as to whether the Veteran's current hearing loss is at least as likely as not related to his in-service noise exposure/acoustic trauma.  In doing so, the audiologist must review the lay statements regarding the Veteran's in-service noise exposure and reported onset of hearing loss, as recorded in the record.  (This includes statements from the Veteran, his friend during the April 2011 hearing, and his wife in her April 2011 affidavit.)  A detailed history should be taken.  The audiologist must specifically consider the impact of the Veteran's in-service noise exposure from artillery fire and comment on whether that noise exposure contributed, even in part, to his current hearing loss.  The audiologist should discuss the significance of any threshold shift in the Veteran's hearing while he was in service

Consideration should also be given to the private medical evidence of record, especially to the opinion of P. P. regarding the significance of the current severity of the Veteran's hearing loss as compared to his age.  If the audiologist's conclusions and opinions differ with any conclusions or opinion already of record, the rationale for these differences must be explained.  A complete rationale should be provided for all opinions expressed.

If the audiologist determines that he/she cannot provide an opinion on the issue at hand without resorting to speculation, the audiologist should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, s/he should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones, supra.  (The agency of original jurisdiction (AOJ) should ensure that any additional evidentiary development suggested by the audiologist should be undertaken so that a definitive opinion can be obtained.  If another examination is required to formulate an opinion, or if the audiologist is no longer available, another examination should be scheduled in order for the questions set out above to be answered.)

3.  The AOJ must ensure that all medical examination reports and opinion reports comply with this remand and the questions presented in the request.  If any report is insufficient, it must be returned to the audiologist for necessary corrective action, as appropriate.

4.  After completing the requested actions and any additional notification and/or development deemed warranted, the issue on appeal must be readjudicated.  If a benefit sought on appeal is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded the appropriate time period for response.

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted. No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

